Citation Nr: 1106231	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for Type II 
diabetes mellitus (DM), to include as due to exposure to 
herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for coronary 
artery disease (CAD), to include as due to exposure to 
herbicides.

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran (appellant) had active service in the United States 
Navy from October 1967 to June 1971.  He subsequently was a 
member of the Air National Guard from April 1985 to May 1998, 
with verified and unverified periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  He apparently 
also worked as a civilian Guard employee.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In April 2008, the Board remanded the claim as to the knees for 
additional development.  The case has now been returned to the 
Board for appellate review.

Due to the September 21, 2006, stay imposed by the Secretary of 
Veterans Affairs, the issues relating to the appellant's Type II 
DM, CAD, and CVA claims were not previously addressed, as the 
Board awaited the outcome of the appealed Haas v. Nicholson 
decision.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  The 
specific claims affected by the stay included those involving 
claims based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Haas v. 
Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008), cert denied, 129 
U.S. 1002 (2009), upheld VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring actual service on the land or 
inland waters of Vietnam, and the stay was thereafter lifted.  

The Board notes that the appellant's DM and CAD service 
connection claims were originally denied in a March 1999 rating 
decision; he was notified of the denial the next month and did 
not appeal.  The March 1999 RO decision represents the last final 
action on the merits of those two claims, Glynn v. Brown, 6 Vet. 
App. 523 (1994), and also represents the last final decisions on 
any basis as to the issues of whether the appellant has met the 
criteria for entitlement to service connection for DM or CAD, to 
include as due to herbicide exposure.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

As reflected in the April 2004 rating decision, the RO reopened 
the DM claim and engaged in a de novo review of that claim.  
However, before reaching the merits of the Veteran's claim for 
service connection for DM, the Board must first rule on the 
matter of the reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, the DM service connection 
issue on appeal is as listed on the first page, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Under 38 C.F.R. § 19.29, a Statement of the Case (SOC) must 
contain a summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative has 
expressed disagreement; a summary of the applicable laws and 
regulations, with appropriate citations and a discussion of how 
such laws and regulations affect the determination; and the 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with respect to 
which disagreement has been expressed.  The Board notes that the 
SOC dated in October 2005 contains no discussion of the need for 
new and material evidence in regard to the DM issue.  Also, no 
such discussion is found in any of the Supplemental Statements of 
the Case (SSOCs).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Turning to this case, the appellant was never afforded any Kent 
notice as to the DM claim.  In addition, while a Kent notice 
letter as to the CAD claim was sent to the appellant by the AMC 
in April 2008, the United States Postal Service (USPS) returned 
that letter as undeliverable.  The evidence of record does not 
contain any indication that the AMC ever sent the CAD Kent notice 
letter to the appellant's new address in Minnesota.

The Board finds that the procedural flaws in the handling of the 
appellant's DM and CAD service connection claims have resulted in 
the creation of prejudice to the appellant that forestalls 
proceeding with the issuance of a final decision.  As the 
appellant was not put on notice of the statutory or regulatory 
requirements for new and material evidence in the documents sent 
to him during the course of his appeal, he must be provided with 
such notice while the appeal is in remand status.  38 C.F.R. 
§§ 19.29, 19.31; Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appellant's claim for service connection for a CVA is a 
secondary service connection claim, in that he argues that the 
CVA is causally or etiologically due to his DM and/or his CAD.  
Thus, the CVA issue must also be remanded, because that issue is 
inextricably intertwined with the DM and CAD claims.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any appellate 
review meaningless and a waste of judicial resources, the two 
claims are inextricably intertwined).

The Board also notes that a March 2000 private cardiology office 
visit note states that the appellant had retired from the Air 
National Guard under medical disability.  The evidence of record 
does not include any medical records relating to the appellant's 
weekday employment with the Air National Guard or his medical 
disability retirement.  In addition, the November 2000 letter 
from a private chiropractor states that he had been treating the 
appellant for quite some time, but only one chiropractic 
treatment record (dated in June 1996) is in evidence.  The 
evidence of record contains a written statement from the 
appellant that was received by the RO in December 2008.  In that 
statement, the appellant made reference to a written statement 
from an officer who had served on shipboard with the appellant 
when that ship entered Da Nang harbor, where the appellant 
contends he was exposed to Agent Orange.  The officer's statement 
was described by the appellant as an attachment, but no such 
letter is currently contained in the claims file.  

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On 
remand, the records from the appellant's civilian employment with 
the Air National Guard and his medical disability retirement from 
that employment should be obtained, as well as all treatment 
records from the appellant's private chiropractor.  Also, the 
appellant should be asked to provide a copy of the naval 
officer's written statement previously submitted in December 
2008.

Finally, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), the 
Court held that, in some circumstances, VA has a duty to return 
for clarification unclear or insufficient examination reports, 
even when they do not originate from VA medical personnel.  In 
particular, such clarification should be obtained where the 
missing evidence bears greatly on the probative value of the 
examination report.  Here, clarification is needed concerning the 
etiology of the appellant's claimed bilateral knee disorders from 
both private health care providers and the August 2009 VA 
examiner.  The VA examiner did not discuss the nexus opinion 
letters of record from the appellant's chiropractor and private 
physician.  Neither private health care provider stated a 
diagnosis for appellant's knee disorders and neither addressed 
why no right or left knee osteoarthritis was clinically 
demonstrated until three decades after his separation from 
service.

On remand, these deficiencies must be rectified.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following:

1.  Assure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010), the implementing regulations found at 
38 C.F.R. § 3.159 (2010) and any other 
applicable legal precedent, to include the 
Kent decision, has been completed.

2.  With assistance from the appellant as 
needed, obtain the medical records from his 
weekday (civilian) employment and medical 
disability retirement from the Air National 
Guard and associate them in the claims 
file.

3.  With assistance from the appellant as 
needed, obtain the medical records from his 
chiropractor Dr. Grant covering all years 
of treatment and associate them in the 
claims file.

4.  With assistance from the appellant as 
needed, obtain the records from his current 
health care provider(s) (VA, retired 
military or private) and associate them in 
the claims file.  

5.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

6.  Ask the appellant to submit a copy of 
the naval officer's letter he previously 
submitted in December 2008.

7.  With assistance from the appellant as 
needed, contact his chiropractor Dr. Grant 
and ask him to clarify and expand on his 
November 2000 opinion that the appellant's 
current knee conditions had manifested 
themselves between 1967 and 1971.  In 
particular, the chiropractor should state 
what specific knee complaints were noted in 
service, what the specific diagnoses for 
those knee conditions were then and up to 
the present and why no knee osteoarthritis 
was clinically documented until decades 
after the appellant's separation from 
service in 1971.

8.  With assistance from the appellant as 
needed, contact his private physician Dr. 
Howden and ask him to clarify and expand on 
his April 2000 opinion that the appellant's 
current knee were possibly associated with 
his time in service between 1967 and 1971.  
In particular, the physician should state 
what specific knee complaints were noted in 
service, what the specific diagnoses for 
those knee conditions were then and up to 
the present and why no knee osteoarthritis 
was clinically documented until decades 
after the appellant's separation from 
service in 1971.

9.  After the above development is completed, 
arrange for the physician who performed the 
August 2009 VA examination to clarify and 
expand on the opinions rendered in associated 
report.  Ask that physician to review the 
service medical records, all private treatment 
records and all VA treatment records and to 
state that this review was accomplished.  

Ask that physician to state whether the 
Veteran's current right or left pathology is 
related to any incident of military service.  
The physician is to opine whether, based on 
what is medically known about causes or 
possible causes of the claimed knee pathology, 
any signs or symptoms noted in service or 
within one year after service separation (in 
June 1971) were the first manifestations of 
the Veteran's current complaints.

The physician's opinion must include a 
discussion of the private chiropractor and 
physician opinions of record regarding the 
diagnosis and etiology of the appellant's 
claimed knee pathology, as well as the 
clinical significance of all relevant testing 
of record from 1967 to the present.  (If the 
August 2009 examining physician is 
unavailable, ask an orthopedic specialist to 
answer the questions.)

Note:  In assessing the relative likelihood 
as to origin and etiology of the Veteran's 
claimed right and left knee pathology 
specified above, the physician should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any such claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's current claimed 
right and left knee pathology.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

10.  Then review the claims file to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the medical 
opinion reports.  If any report does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.  To help avoid future 
remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to 
the extent possible) in compliance with this 
Remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

11.  After all appropriate development has 
been accomplished, review the record, 
including any newly acquired evidence, and 
readjudicate each of the issues remaining on 
appeal.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories, including new and 
material evidence, direct service connection, 
presumptive service connection, secondary 
service connection and aggravation.  

12.  If any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a Supplemental Statement of the 
Case (SSOC), containing notice of all relevant 
actions taken on each claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the new 
and material evidence issues on appeal as well 
as to the service connection issues currently 
on appeal.  Appropriate time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

